[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                 __________________________________      FILED
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                            No. 07-14801               May 8, 2008
                        Non-Argument Calendar      THOMAS K. KAHN
                 __________________________________     CLERK

                   D. C. Docket No. 06-01423-CV-BE-E

ARAMETTA PORTER,


                                                     Plaintiff-Appellant,


versus


UNITED STATES OF AMERICA,


                                                     Defendant-Appellee.

                 _________________________________

              On Appeal from the United States District Court
                   for the Northern District of Alabama
                __________________________________

                              (May 8, 2008)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      For the reasons stated in the district court’s Memorandum Opinion of

September 6, 2007, we agree that the discretionary function exception of the

Federal Tort Claims Act deprived the district court of jurisdiction over Count I of

plaintiff’s complaint, and that plaintiff’s Count II Resource Conservation and

Recovery Act claim could not proceed because the Act does not provide for an

award of damages in tort.

      Plaintiff argues that the court abused its discretion by entering its September

6 dispositive order without allowing her additional time to obtain the discovery

necessary to establish her claims for relief. We find no abuse in this case.

      The judgment of the district court is due to be, and is,

      AFFIRMED.




                                          2